11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

City of Odessa, Texas,                        * From the 161st District Court
                                                of Ector County,
                                                Trial Court No. B-20-02-0127-CV

Vs. No. 11-20-00229-CV                        * May 13, 2021

AIM Media Texas, LLC d/b/a                    * Memorandum Opinion by Bailey, C.J.
The Odessa American,                            (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against the City of Odessa, Texas.